Citation Nr: 1453051	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Paul, Minnesota. 

In February 2011, the Board reopened a claim for service connection for chondromalacia manifested by pain in the hands and leg, to include a left knee disability, and remanded both the reopened claim and a claim for service connection for a left ankle disability, to include as secondary to a left knee disability, to the RO for opinions on whether the disabilities at issue are causally related to service.   On remand, the RO obtained the opinions, issued a supplemental statement of the case in April 2012, and returned the case to the Board.  The Board then denied the Veteran's claim in November 2013.  The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court entered an Order granting a Joint Motion for Remand, which requested that the Board's November 2013 decision be vacated, but only to the extent that it denied entitlement to service connection for chondromalacia of the left knee, and remanded for further development.  Accordingly, the matter is once again before the Board for appellate consideration.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2010, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran underwent a VA examination in November 2011.  The November 2011 VA examination report indicates that the VA examiner reviewed the claims file, to include the service treatment records.  The VA examiner noted treatment for left knee pain and other left knee symptoms as early as June 1980.  The VA examiner also noted treatment for left knee pain and other left knee symptoms after service.  The VA examiner opined that the Veteran's chondromalacia of the left knee is less likely as not incurred in or caused by service.  As rationale for this opinion, the examiner stated, "There is no record of any treatment of the knees over the last year of service."  Thus, in providing a negative nexus opinion, the VA examiner relied in whole on the absence of treatment for the knees during the final year of service.  The opinion does not reflect consideration of the Veteran's in-service treatment for left knee symptoms prior to his final year of service.  The opinion also does not reflect consideration of the Veteran's post-service treatment for left knee symptoms.  As the examiner did not adequately consider the evidence of record relating to the Veteran's chondromalacia of the left knee in providing the nexus opinion, the November 2011 VA examination report is inadequate.  Accordingly, the Veteran's claim for entitlement to service connection for chondromalacia of the left knee must be remanded so that a medical opinion that adequately considers the Veteran's claim in the context of the relevant evidence of record, and that is supported by an adequate rationale, may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the record indicates that the Veteran may have received further VA treatment since the last time VA treatment records were obtained.  Therefore, on remand, updated VA treatment records should be obtained from any VA facility where the Veteran has received treatment, to include the Minneapolis VA Health Care System and the St. Cloud VA Health Care System, from January 2012 through the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records, to include from the Minneapolis VA Health Care System and the St. Cloud VA Health Care System, from January 2012 through the present and associate the records with the claims file.

2.  After the above development has been completed, provide the Veteran's claims file and a copy of this Remand to the examiner who conducted the November 2011 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's chondromalacia of the left knee.  After a full review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or more probability) that the chondromalacia of the left knee is caused by or related to service.  If additional clinical examination of the Veteran is deemed warranted by the VA clinician in order to provide the requested opinion, such examination should be scheduled.

The opinion must be supported by adequate rationale, and must reflect full consideration of all of the evidence of record.  In this regard, the examiner must note that lack of notation of left knee complaints or treatment during the final year of service is not fatal to, or dispositive of, a service connection claim if a current left knee disability may be linked to service, with consideration of the Veteran's lay statements and post service clinical records. 

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



